Title: To Thomas Jefferson from Samuel Smith, 2 February 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir./
                            N.J. Avenue 2nd. Feby. 1806
                        
                        I do myself the honor to Inclose you a letter recieved from Judge Davis.—The Territorial Governors have their
                            Enemies. I am
                        Sir/ your Obedt. Servt
                        
                            S. Smith
                     
                        
                    